DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 100 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 100 recites the limitation “the oxide semiconductor layer does not include Ga2O3.” Examiner notes this limitation is a negative limitation, seeking to define the invention by what it is not rather than what it is. While not per se improper, an issue arises regarding the scope of the negative limitation in relation to that which is set forth in the originally filed disclosure. By claiming that the layer is “not” a particular material, the scope of the claim extends to all materials which do not include Ga2O3. This is beyond that which is disclosed by the originally field disclosure. For this reason, the scope of this limitation includes new matter, and as such is rejected for failing to comply with the written description requirement.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 85, 87, and 89-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Arai et al. (U.S. Patent No. 8,421,087 B2).
Regarding claim 85, Takizawa discloses a structural body comprising a first metal thin film, an oxide semiconductor layer, and a second metal thin film (FIG. 1: 4/3/2, see paragraph 0045),
wherein the first metal thin film, the oxide semiconductor layer, and the second metal thin film are stacked in this order (FIG. 1: 2 stacked on 3 which is stacked on 4), or
the substrate, the second metal thin film, the oxide semiconductor layer, and the first metal thin film are stacked in this order (FIG.1 , under the broadest reasonable interpretation, either metal thin film may be called “first” or “second” and as such the stacking direction can be arranged as claimed),
wherein the oxide semiconductor layer consists of polycrystalline oxide semiconductor which comprises indium (In) as a main component (FIG. 1: 3, see paragraph 0046).
Takizawa does not explicitly disclose a substrate below the stack.
Arai discloses a substrate with metal thin films and semiconductor layers stacked thereon (FIG. 1: 1, see col. 3, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the substrate of Arai under the layers of Takizawa so as to provide a high thermal conductivity layer to dissipate heat from the stack (see col. 3, line 9).
Regarding claim 87, Takizawa discloses the oxide semiconductor layer comprises Ga (see paragraph 0045).
Regarding claim 89, Takizawa discloses the carrier concentration is 1x1014 cm-3 or more and 1x1017 cm-3 or less (see paragraph 0050 disclosing a concentration of 1x1016 cm-3).
Regarding claim 90, Takizawa discloses a thickness of the oxide semiconductor layer between 50 nm and 20 micron (see paragraph 0054 disclosing a thickness of 0.4 micron).
Regarding claim 91, Takizawa discloses a power device (see paragraph 0015).
Regarding claim 92, Takizawa discloses a diode device (see paragraph 0015).
Regarding claim 93, Takizawa discloses a schottky barrier diode element (see paragraph 0015). 
Regarding claim 94, Takizawa discloses the metal thin film serves as a schottky electrode layer (FIG. 1: 2, see paragraph 0045).
Regarding claim 95, Takizawa discloses the oxide semiconductor layer further comprises Ga (see paragraph 0045)
Regarding claim 96, Takizawa discloses the oxide semiconductor is crystalline (see paragraph 0045) and at least one of Ga, Al, Cn is contained in the semiconductor (see paragraph 0046). While Takizawa does not explicitly disclose the range claimed by Applicant, the reference discloses the general conditions of the ratio of Ga (or Al) to the rest of the material (see paragraph 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Takizawa to optimize the Ga amount and arrive at the claim 96 ratio. The motivation to do so is that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 97, Takizawa discloses each of the first metal film and the second metal film is in direct contact with the oxide semiconductor film (FIG. 1: both 2 and 4 are in direct contact with 3).
Regarding claim 98, Takizawa discloses the carrier concentration is 1x1014 cm-3 or more and 1x1017 cm-3 or less (see paragraph 0050 disclosing a concentration of 1x1016 cm-3).
Claim(s) 86 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Arai et al. (U.S. Patent No. 8,421,087 B2) as applied to claim 85 above, and further in view of Sano et al. (U.S. Pub. No. 2006/ 0108636 A1).
Regarding claim 86, the combination is silent in regards to the oxide semiconductor layer has a band gap of 3.0 eV or more and 5.6 eV or less.
Sano discloses the oxide semiconductor layer has a band gap of 3.0 eV (see paragraph 0224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the band gap of the layer and arrive at the claim 86 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 88, the combination is silent in regards to the atomic composition percentage of indium.
Sano discloses IGZO films with different composition percentages of indium (see paragraph 0222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the atomic composition of the layer and arrive at the claim 88 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 99 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Arai et al. (U.S. Patent No. 8,421,087 B2) as applied to claim 85 above, and further in view of Bao et al. (Chinese patent document CN 102332474 A; English translation previously made available in the file wrapper relied upon herein).
Regarding claim 99, the combination of Takizawa and Arai is silent with regard to an amorphous oxide semiconductor which comprises indium (In) as a main component.
Bao discloses an amorphous oxide semiconductor which comprises indium as a main component (FIG. 1: InGaZnO-n, see Background, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao to the teachings of Takizawa as to provide a device with high reverse breakdown voltage, low reverse leakage current, and simple preparation (see Summary of the Invention, page 2). Furthermore this proposed modification merely requires the substitution of the material known and used in Bao in for the semiconductor material of Takizawa, based on its suitability for the intended use as a semiconductor layer in a power device. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because the combination yields the predictable results of allowing for the selection of a known material based on its suitability for its intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960); MPEP 2144.07.
Regarding claim 100, the combination of Takizawa and Arai is silent in regard to not including Ga2O3.
Bao discloses an oxide semiconductor layer that is not Ga2O3 (FIG. 1: InGaZnO-n, see Background, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bao to the teachings of Takizawa as to provide a device with high reverse breakdown voltage, low reverse leakage current, and simple preparation (see Summary of the Invention, page 2). Furthermore this proposed modification merely requires the substitution of the material known and used in Bao in for the semiconductor material of Takizawa, based on its suitability for the intended use as a semiconductor layer in a power device. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because the combination yields the predictable results of allowing for the selection of a known material based on its suitability for its intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960); MPEP 2144.07.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
On pages 6-7 of the filed remarks Applicant summarizes the Takizawa reference, and concludes that “since the β-Ga2O3 substrate (the second semiconductor layer) of Takizawa cannot be arranged on the ohmic electrode layer 4 opposite the n- semiconductor layer 31, none of the cited references render obvious the claimed invention.” 
Examiner is unsure what, specifically, Applicant is intending to assert with this argument. To begin, it is noted that this assessment of the Takizawa reference is merely an argument of counsel and includes no persuasive factual evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Additionally, Applicant has provided no indication of what limitation or limitations of the claim are germane to this argument. The rejection relies upon the oxide semiconductor layer 3 of Takizawa being arranged between the two electrodes. This is shown clearly and unambiguously in FIG. 1 of the reference. Nowhere has Examiner argued for rearranging portions of the oxide semiconductor layer of Takizawa or performing any sort of modification resembling that which Applicant argues. For these reasons this argument is not persuasive. 
Applicant further agues on page 7 of the filed remarks that “the substrate of Arai cannot be joined to the ohmic electrode layer 4 of Takizawa’s Schottky diode.” First it appears Applicant is suggesting that the independent diode of Takizawa and joining it with other components “has no advantage.” The fact that the diode is “completed” by no means precludes the obviousness of mounting the diode onto a substrate, and the Examiner is unclear as to how Applicant believes the diode will operate without being placed into a larger integrated circuit. For the device to have any utility whatsoever it must be connected to other components one way or another. As demonstrated specifically in Arai, one way in which to utilize a structure like that of Takizawa is to mount it onto a substrate that can then be joined with other components in a circuit. One of ordinary skill in the art would find it mounting the diode of Takizawa onto the substrate of Arai obvious for the reasons set forth in the rejection. 
Applicant further argues that “joining the substrate of Arai has disadvantages such as addition of unnecessary process, decrease of yield and the like.” Examiner again notes that this is attorney argument presented without any evidence. Furthermore, Examiner argues that mounting the diode onto a substrate so as to join the diode into a larger circuit and to provide additional benefits like heat dissipation is not “unnecessary,” but rather achieves specific advantages.
Applicant further argues on page 8 of the filed remarks that the combination is improper because there is no reasonable expectation of success. At the outset, Examiner would like to clarify from a holistic perspective the combination being asserted in the rejection. Examiner is arguing that one of ordinary skill in the art would find it obvious to take the diode of Takizawa shown in FIG. 1, for example, and place it onto a substrate like the one shown in Arai. Mounting chips, diodes, etc. onto insulating substrates is a conventional process done frequently within the art, and Examiner argues that it is beyond reasonable to expect such a process to succeed.
As to Applicant’s specific arguments, Examiner again notes this is attorney argument unsupported by evidence. Further, Applicant appears to argue that by incorporating the substrate of Arai, the diode of Takizawa can no longer be formed without incurring damage to the ohmic electrode. “When Takizawa’s n-type semiconductor layer including the Ga2O3 is formed using heat treatment at high temperature, one of ordinary skill in the art would readily appreciate that Takizawa’s ohmic electrode layer 4 containing metal will by damaged by the heat treatment at high temperature.” 
Notably these structures exist together in the teachings of Takizawa without any issue. Applicant appears to suggest their own order of operations in the process so as to introduce a hypothetical problem of heat damage. One of ordinary skill in the art would find it obvious to perform the combination without purposefully introducing this issue. The device of Takizawa would be formed and then mounted onto the substrate of Arai. 
Applicant further argues on page 9 of the filed remarks that Takizawa does not teach the claimed carrier concentrations as required by newly added claims. Examiner appreciates the distinction Applicant is arguing, but notes that the rejection relies upon an interpretation that layer 3 of Takizawa is the “oxide semiconductor layer.” This encompasses both portions 31 and 32. Thus, the semiconductor layer 3 does, indeed, have a carrier concentration that meets the claim range within portion 31 while also being in contact with the metal film through portion 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819